Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Applicants amendments have included the below limitations that have not been found in the prior art searches. As a result of the included limitations the claims dated 5/6/21 are deemed allowable.

The current claims are distinguished from any available prior art because they do not teach, suggest, or disclose a shoe comprising “… a sole having an upper surface with an outer edge and a lower 5surface; a top member having a distal front end portion, a proximal heel end portion, a medial side and a lateral side and mounted on the sole, the top member and sole defining a space therebetween configured to receive a foot, the top member further having an ankle opening with 10a distal end and a proximal end and a lateral side and a medial side, a lower connective edge, a fold back portion, and a fixed portion; a connection area for connecting the upper surface of the sole at the outer edge thereof and the lower connective edge of the top member, the connection area extending along the outer edge of the 15upper surface of the sole and the lower connective edge of the top member; and a single fastening means in the form of one continuous zipper fastener in the top member, the zipper fastener extending from a starting point at a 20midpoint between the distal end and the proximal end of the ankle opening on the lateral side of the ankle opening, traversing thePage 3USSN 16/192,530May 04, 2021 lateral side of the top member at a descending angle directly towards the connection area where the lateral side of the top member becomes the distal front end portion continuing across the distal front end portion of the shoe at 5the connection area, to where the distal front end portion becomes the medial side of the top member and then traversing the medial side of the connection area, the zipper fastener travelling in a direction towards the proximal heel end portion of the shoe to a zipper termination point located midway between the distal front end portion 10of the shoe and the distal end of the ankle opening on the medial side of the top member such that the fold back portion of the top member is movable between a first position where the space is closed when the zipper fastener is closed to the ankle opening starting point and a second 15position where the space is open when the zipper fastener is unzipped to the zipper termination point thereby allowing the fold back portion of the top member to be folded back while the fixed portion of the top member is positioned to provide foot access to the space when the zipper fastener is open…”.   The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and/or hindsight reasoning. Dependent claims are allowable at least by virtue of their dependencies on an allowable claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732